       Case 2:18-cv-02308-SM-MBN Document 88 Filed 12/17/19 Page 1 of 1




MINUTE ENTRY
NORTH, M.J.
DECEMBER 17, 2019

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


BRITTANY DUCRE, ET AL.                                          CIVIL ACTION

VERSUS                                                          NUMBER: 18-2308

FAMILY DOLLAR STORES OF                                         SECTION: "E"(5)
LOUISIANA, INC., ET AL.


       A settlement conference was conducted on this date before the undersigned

Magistrate Judge.

                  PRESENT:   John Sileo           Thomas Barnett
                                                  Lauren Duncan

       Negotiations were successful and resulted in the settlement of Plaintiffs’ claims; the

material terms of the settlement agreement were memorialized on the record (Court

Reporter: Sandra Minutillo).

       The Court thanks counsel and the parties for their efforts in bringing this matter to

an amicable resolution.




                                                        MICHAEL B. NORTH
                                                   UNITED STATES MAGISTRATE JUDGE
CLERK TO NOTIFY:
HONORABLE SUSIE MORGAN



 MJSTAR (01:30)
